Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-15-00312-CV

            Luis and Janeth MORENO, individually and on behalf of their daughter G.M.,
                                         Appellants

                                                   v.
                                              Rosa VIDA
                                              Rosa VIDA,
                                               Appellee

                      From the 341st Judicial District Court, Webb County, Texas
                                 Trial Court No. 2015CVT000802 D3
                         Honorable Rebecca Ramirez Palomo, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: August 12, 2015

DISMISSED

           Appellants have filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellants. See id. 42.1(d).

                                                    PER CURIAM